             Case 1:19-cv-00286-NONE-GSA Document 27 Filed 12/10/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
     LAWRENCE CHRISTOPHER SMITH,                         No. 1:19-cv-00286-NONE-GSA-PC
11
                    Plaintiff,                           ORDER ADOPTING FINDINGS AND
12                                                       RECOMMENDATIONS IN FULL
             vs.                                         (Doc. No. 24.)
13
     BRIAN L. PARRIOT, et al.,                           ORDER FOR THIS CASE TO PROCEED
14                                                       WITH FIRST AMENDED COMPLAINT
                    Defendants.                          AGAINST DEFENDANTS A. CANTU, W.
15                                                       GUTIERREZ, AND J. MATTINGLY FOR
16                                                       USE OF EXCESSIVE FORCE, AND
                                                         DISMISSING ALL OTHER CLAIMS AND
17                                                       DEFENDANTS
                                                         (Doc. No. 22.)
18
19            Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se and in
20   forma pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was
21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
22   Rule 302.
23            On September 22, 2020, the assigned magistrate judge issued findings and
24   recommendations, recommending that this action proceed only against defendants Sgt. Andres
25   Cantu, C/O Wilfredo Gutierrez, and C/O James Mattingly for use of excessive force, and that
26   all other claims and defendants be dismissed from this action based on plaintiff’s failure to state
27   a claim. (Doc. No. 24.) Plaintiff was granted fourteen days in which to file objections to the
28   /////

                                                     1
             Case 1:19-cv-00286-NONE-GSA Document 27 Filed 12/10/20 Page 2 of 3



 1   findings and recommendations. (Id.) The fourteen-day time period has expired, and no
 2   objections have been filed.
 3            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 5   the court finds the findings and recommendations to be supported by the record and proper
 6   analysis.
 7            Accordingly, THE COURT HEREBY ORDERS that:
 8            1.     The findings and recommendations issued on September 22, 2020, are
 9                   ADOPTED in full;
10            2.     This action now proceeds on plaintiff's First Amended Complaint, filed on
11                   September 10, 2020, against defendants Sgt. Andres Cantu, C/O Wilfredo
12                   Gutierrez, and C/O James Mattingly for use of excessive force in violation of the
13                   Eighth Amendment;
14            3.     Plaintiff’s claims challenging his guilty finding at the disciplinary hearing and
15                   his loss of credits are dismissed from this § 1983 case as barred by the decisions
16                   in Heck v. Humphrey and Edwards v. Balisok, without prejudice to his filing of a
17                   petition for writ of habeas corpus;
18            4.     Plaintiff’s unrelated claims are dismissed from this action for violation of Rules
19                   18(a) and 20(a) of the Federal Rules of Civil Procedure, without prejudice to
20                   filing new cases addressing those claims;
21            5.     All other claims and defendants are dismissed from this case due to plaintiff’s
22                   failure to state a claim upon which relief may be granted under § 1983;
23            6.     Defendants Lieutenant (Lt.) Brian L. Parriot, Kern County Board of Supervisors,
24                   Lisa S. Green (Kern County D.A.), John Doe (Secretary, CDCR), Kim Holland
25                   (Warden, CCI), L. Gordon Isen (Deputy D.A., Kern County), J. Gutierrez
26                   (Associate Warden), C/O Richard Cuellar, Patrick Matzen (Associate Warden),
27                   Lt. David Crounse (Hearing Officer), Lt. T. Kephart, C/O J. Davis, C/O Jon
28   /////

                                                      2
         Case 1:19-cv-00286-NONE-GSA Document 27 Filed 12/10/20 Page 3 of 3



 1              Reimers, and Sgt. R. Cole are dismissed from this case for plaintiff’s failure to
 2              state any claims against them under § 1983;
 3        7.    Plaintiff’s claims for inadequate medical care, Fourth Amendment violations,
 4              conspiracy, due process, false reports, and retaliation are dismissed from this
 5              action due to plaintiff’s failure to state a claim; and; and
 6        8.    This case is referred back to the Magistrate Judge for further proceedings,
 7              including initiation of service of process.
 8
     IT IS SO ORDERED.
 9
10     Dated:   December 10, 2020
                                                      UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
